Citation Nr: 1128745	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Maranda Hanawalt


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 17 to June, 19 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009, the Board remanded the claim for additional development.  

In July 2009, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Service connection is currently in effect for degenerative joint disease, lumbar spine, status post fusion.  At his hearing, held in July 2009, the Veteran essentially testified that he has been determined to be disabled due to his back symptoms by the Social Security Administration (SSA).  See also Veteran's statement (VA Form 21-4138), received in March 2011.  Although it was speculated that the SSA's decision and supporting records had been associated with the claims file, they are not.  As the SSA's decision and supporting medical reports have not been requested, and are not currently contained in the claims files; on remand, an attempt must be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration's decision and supporting medical records, pertinent to the appellant's claim for Social Security disability benefits. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


